Order entered censuring respondent. Memorandum: The respondent was admitted to the bar by this court on November 14, 1950. A petition was presented to this court by the Monroe County Bar Association on October 22, 1962, charging that the respondent had failed to account for the net proceeds of a real estate sale, notwithstanding the lapse of a reasonable length of time in which to prepare an accounting and to remit the balance to his client. The respondent did not contest the substance of the charges. During the pendency of this proceeding, full payment was made by the respondent to his client. There was proof that the respondent had been suffering from illness during the period of the delay, which seriously affected his conduct. The proof indicates that he has since recovered his health. The misconduct of the respondent would ordinarily be deserving of severe disciplinary action but in view of the extenuating circumstances, we have decided that censure is an adequate measure of discipline in this ease. The respondent is accordingly censured for his breach of the obligations of an attorney and eounsellor-at-law. Concur — Williams, P. J., Bastow, Goldman, Halpern and MeClusky, JJ.